

THIS THIRD AMENDED AND RESTATED SENIOR SECURED CONVERTIBLE PROMISSORY NOTE AND
THE SECURITIES ISSUABLE HEREUNDER HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 OR ANY STATE SECURITIES LAWS AND MAY NOT BE TRANSFERRED OR OTHERWISE
DISPOSED OF UNLESS THE SECURITIES HAVE BEEN REGISTERED UNDER SUCH ACT AND ALL
SUCH OTHER APPLICABLE LAWS OR AN EXEMPTION FROM REGISTRATION IS AVAILABLE.


THIRD AMENDED AND RESTATED
SENIOR SECURED CONVERTIBLE PROMISSORY NOTE


October 21, 2010
$3,000,000



WHEREAS, EAU Technologies, Inc., a Delaware corporation (the “Company”),
executed and delivered that certain $3 million Senior Secured Convertible
Promissory Note (the “Original Note”) dated September 5, 2005 for the benefit of
Water Science, LLC, a Florida limited liability company (“Holder”), as amended
by that certain Amended and Restated Senior Secured Convertible Promissory Note
dated May 8, 2008, that certain Second Amended and Restated Senior Secured
Convertible Promissory Note dated October 6, 2008, that certain First Amendment
to Second Amended and Restated Senior Secured Convertible Promissory Note dated
March 10, 2009 and that certain Second Amendment to Second Amended and Restated
Senior Secured Convertible Promissory Note dated August 27, 2009 (collectively,
the “Amended Note”); and


WHEREAS, in connection with that certain Senior Secured Convertible Promissory
Note, dated of even date herewith, in the principal amount of $1,200,000 made by
the Company for the benefit of Holder (the “New Note”), the Company and Holder
desire to amend and restate the Amended Note to extend the Maturity Date (as
defined below) and delete certain anti-dilution protections with respect to the
Common Stock (as defined below) issuable upon conversion of this Note (as
defined below) as set forth herein.


FOR VALUE RECEIVED, the Company hereby promises to pay to the order of Holder,
the principal amount of Three Million Dollars ($3,000,000), together with all
other amounts due and owing hereunder including interest on the unpaid principal
balance hereof outstanding from time to time, from and including September 16,
2005 until and including the date the principal amount hereof is paid in full,
at the rate and at the times set forth in Section 2.


1.           Definitions.  For purposes of this Note, the following capitalized
terms have the following meanings:


“Affiliate” means with respect to any Person, any other Person (i) which
directly or indirectly through one or more intermediaries Controls, or is
Controlled by, or is under common Control with, such first Person, (ii) which
beneficially owns or holds ten percent (10%) or more of any class of the voting
stock of such first Person, or (iii) whereby ten percent (10%) or more of the
voting stock (or in the case of a Person which is not a corporation, ten percent
(10%) or more of the equity interest) of such other Person is beneficially owned
or held by such first Person or by a Subsidiary of such first Person.

 

--------------------------------------------------------------------------------

 


“Amended Note” shall have the meaning provided in the Recitals herein.


“Business Day” means any day other than (a) Saturday or Sunday or (b) any other
day on which banks in the State of New York are permitted or required to be
closed.


“Collateral” shall have the meaning set forth in the Security Agreement.


“Common Stock” means the shares of the Company’s common stock, par value $0.0001
per share.


“Common Stock Equivalent” any securities convertible into or exchangeable for
shares of Common Stock, or the issuance of any warrants, options, subscription
or purchase rights with respect to such convertible or exchangeable securities.


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” (and the lower-case versions of the same)
shall have meanings correlative thereto.


“Conversion Price” shall have the meaning set forth in Section 7(a).


“Debt” means:  (i) indebtedness or liability for borrowed money, or for the
deferred purchase price of property or services (including trade accounts
payable); (ii) obligations as lessee under capital leases categorized as such in
accordance with GAAP; (iii) obligations under letters of credit issued for the
account of any Person; (iv) all obligations arising under bankers’ acceptance
facilities; (v) all guaranties, endorsements (other than for collection or
deposit in the ordinary course of business), and other contingent obligations to
purchase, to provide funds for payment, to supply funds to invest in any Person,
or otherwise to assure a creditor against loss; and (vi) obligations secured by
any Lien on property owned by the Person, whether or not the obligations have
been assumed.


“Event of Default” shall have the meaning set forth in Section 6(a).


“GAAP” means generally accepted accounting principles in the United States set
forth in the  opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 
2

--------------------------------------------------------------------------------

 


“Governmental Approval” means any authorization, consent, approval, license,
franchise, concession, lease, ruling, permit, certification, exemption, filing
or registration by or with any Governmental Authority or legal or administrative
body material and necessary for the authority of the Company to conduct its
business, the execution and delivery of this Note, the Subscription Agreement or
the Security Agreement, or the creation and perfection of the Liens contemplated
thereby.


“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any entity exercising executive, legislative,
judicial, regulatory or administrative authority or functions of or pertaining
to government.


“Interest Rate” shall have the meaning set forth in Section 2(a).


“License and Distribution Agreement” means the Amended and Restated License and
Distribution Agreement between the Company and Holder entered into on May 1,
2006.


“Lien” means any security interest, mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), claim or other
priority or preferential arrangement of any kind or nature whatsoever.


“Material Adverse Effect” means any event or action or lack thereof which would
cause a material adverse effect (i) on the business, prospects, operations or
financial condition of the Company, (ii) the Collateral or Holder’s Lien
thereon, or (iii) the Company’s ability to perform the Obligations.


“Maturity Date” shall have the meaning set forth in Section 3(a).


“Note” means this Third Amended and Restated Senior Secured Convertible
Promissory Note.


“Obligations” means all obligations of the Company to Holder or any of Holder’s
Subsidiaries howsoever created, arising or evidenced, whether direct or
indirect, joint or several, absolute or contingent, or now or hereafter
existing, or due or to become due, which arise out of or in connection with this
Note, the Subscription Agreement or the Security Agreement and each other
related document, including, without limitation, all reasonable costs incurred
by Holder in connection with the enforcement of this Note.


“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.

 
3

--------------------------------------------------------------------------------

 


“Representation Default” shall have the meaning set forth in Section 6(a)(iv).


“Restructuring” shall have the meaning set forth in Section 7(b)(viii).


“Security Agreement” shall have the meaning set forth in Section 3(c).


“Subscription Agreement” means the Subscription Agreement between the Company
and Holder entered into on September 16, 2005.


“Subsidiary” means, with respect to any Person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(i) of which securities or other ownership interests representing more than
fifty percent (50%) of the equity or more than fifty percent (50%) of the
ordinary voting power or more than fifty percent (50%) of the general
partnership interests are, at the time any determination is being made, owned,
controlled or held by the parent, or (ii) that is, at the time any determination
is made, otherwise Controlled by, the parent or one or more Subsidiaries of the
parent or by the parent and one or more Subsidiaries of the parent.


2.           Payment of Interest.


(a)           Calculation.  Simple interest shall accrue (computed on the basis
of actual days elapsed and a year of 360 days) at the rate of ten percent (10%)
per annum on the unpaid principal amount of this Note outstanding (such interest
rate being referred to as the “Interest Rate”).


(b)           Payment and Compounding.  Interest on the Note shall not compound
annually.  Interest on the Note shall be payable in full on the Maturity Date.


3.           Payment of Principal on Note and Security.


(a)           Maturity Date.  The Company shall pay the principal amount
outstanding hereunder together with accrued and unpaid interest thereon and any
other amounts payable to Holder in respect of this Note on the earlier of (i)
December 1, 2011, or (ii) the acceleration of the maturity of this Note by
Holder pursuant to Section (6)(b)(i) (the earlier of such dates, the “Maturity
Date”), unless otherwise converted into Common Stock in accordance with Section
7.


(b)           Principal Payments.  Except as otherwise expressly provided in
Section (6)(b)(i) hereof, the Company shall pay the principal amount of this
Note, together with all interest accrued thereon, on the Maturity Date.

 
4

--------------------------------------------------------------------------------

 


(c)           Security Agreement.  The Company’s obligations hereunder shall be
secured by that certain Security Agreement, between the Company and Holder,
dated as of September 16, 2005 (the “Security Agreement”).


4.           Affirmative Covenants.  So long as this Note shall remain
outstanding or any Obligations shall remain unpaid, the Company shall:


(a)           Compliance with Laws.  Comply in all material respects with
applicable laws, rules, regulations, and orders, such compliance to include,
without limitation, paying before the same become delinquent all taxes,
assessments, and governmental charges imposed upon it or upon its property
except for good faith contests for which adequate reserves are being maintained;


(b)           Information Rights.  The Company will provide Holder any and all
information and reports as it may reasonably request from time to time;


(c)           Notice of Litigation.  Provide to Holder promptly after the
commencement thereof, notice of all material actions, suits, and proceedings
before any court or governmental entity, affecting the Company;


(d)           Notice of Defaults and Events of Default.  Provide to Holder, as
soon as possible and in any event within three (3) Business Days after the
occurrence of each event which either (i) is an Event of Default, or (ii) with
the giving of notice or lapse of time or both would constitute an Event of
Default, a written notice setting forth the details of such event and the action
which is proposed to be taken by the Company with respect thereto;


(e)           Governmental Approvals.  Promptly obtain and maintain all
Governmental Approvals as necessary for the operation of its business, except to
the extent any failure to obtain or maintain such Governmental Approvals would
not reasonably be expected to result in a Material Adverse Effect;


(f)           Insurance.  Maintain in full force and effect at all times with
reputable insurance companies, such insurance of its material  properties, in
such amounts and against such risks and with such deductibles as a Person
conducting a similar business under similar conditions as the Company would
customarily maintain;


(g)           Continuance of Business.  Maintain its corporate existence and
material licenses in good standing under and in compliance with all applicable
laws and continue in operation in the business currently conducted by the
Company; and


(h)           Maintenance.  Conduct its business in a prudent manner, keeping
its material assets and properties in good working order and condition and
making all needful and proper repairs, replacements and improvements thereof so
that such business may be properly and prudently conducted at all times.

 
5

--------------------------------------------------------------------------------

 


5.           Negative Covenants.  So long as this Note shall remain outstanding
or any Obligations shall remain unpaid, the Company shall not, without the prior
written consent of Holder, which consent shall not be unreasonably withheld:


(a)          create or suffer to exist any Lien on the Collateral;


(b)         grant any rights to any other party with respect to any intellectual
property of the Company (except in the ordinary course of business consistent
with prior practice and not in violation of, or inconsistent with the grants of
licenses or other rights under the License and Distribution Agreement);


(c)          merge or consolidate into another entity;


(d)          sell or dispose of any material assets of the Company (except in
the ordinary course of business consistent with prior practice);


(e)          sell or dispose all, or substantially all, assets of the Company;


(f)           establish or acquire any Affiliate (except in the ordinary course
of business) or merge or spin off any Affiliate; or


(g)          amend the Company’s Certificate of Incorporation in a manner which
would impair or otherwise adversely affect the rights of Holder hereunder.


6.           Events of Default.


(a)           Definition.  For purposes of this Note, an “Event of Default”
shall be deemed to have occurred if:


(i)           all or any part of the principal of this Note is not paid when and
as the same shall become due and payable, whether at maturity or by
acceleration;


(ii)          all or any part of the interest on this Note is not paid when and
as the same shall become due and payable, whether at maturity or by
acceleration, or any other amount payable hereunder is not paid when due;


(iii)         a default shall occur in the observance or performance in any of
the other obligation, affirmative or negative covenants or agreements of the
Company contained herein, in the Subscription Agreement, the License and
Distribution Agreement or in the Security Agreement after applicable cure
periods provided for therein have elapsed;


(iv)         any representation, warranty or certification made by the Company
herein or in any certificate, report or other instrument or agreement delivered
pursuant to any provision hereof shall prove to have been false or incorrect in
any material respect on the date or dates as of which made (any such falsity
being a “Representation Default”);

 
6

--------------------------------------------------------------------------------

 


(v)          any improper use of the proceeds of this Note pursuant to Section 8
hereof;


(vi)         the Company makes an assignment for the benefit of creditors or
admits in writing its inability to pay its debts generally as they become due;
or an order, judgment or decree is entered adjudicating the Company bankrupt or
insolvent; or any order for relief with respect to the Company is entered under
the Federal Bankruptcy Code; or the Company petitions or applies to any tribunal
for the appointment of a custodian, trustee, receiver or liquidator of the
Company, or of any substantial part of the assets of the Company, or commences
any proceeding relating to the Company under any bankruptcy reorganization,
arrangement, insolvency, readjustment of debt, dissolution or liquidation law of
any jurisdiction; or any such petition or application is filed, or any such
proceeding is commenced, against the Company and either (x) the Company by any
act indicates its approval thereof, consent thereto or acquiescence therein or
(y) such petition, application or proceeding is not dismissed within sixty (60)
days;


(vii)        the Company shall have failed to pay money due under any other
agreement or document evidencing, securing or otherwise relating to Debt of the
Company outstanding in an aggregate principal amount greater than Five Hundred
Thousand Dollars ($500,000) or there shall have occurred any other material
default or event of default by the Company under any such agreement, the effect
of which is, after the expiration of any cure periods provided for in the
documentation evidencing such Debt, to accelerate or permit the acceleration of
the maturity of such Debt;


(viii)       a final judgment for the payment of money in excess of One Hundred
Thousand Dollars ($100,000) shall be rendered by a court of record against the
Company, and the Company does not (x) discharge the same or provide for its
discharge in accordance with its terms or (y) procure a stay of execution
thereof, within twenty (20) days from the date of entry thereof and within said
period of twenty (20) days, or such longer period during which execution of such
judgment shall have been stayed, appeal therefrom and cause the execution
thereof to be stayed during such appeal including, but not limited to, by
providing adequate bond for such judgment; or


(ix)         the Company shall assert that the Security Agreement is invalid or
unenforceable, in whole or in part, or Holder shall cease to have a perfected
first priority security interest in any of the Collateral having a fair market
value, in the aggregate for all such collateral, in excess of Twenty Five
Thousand Dollars ($25,000), other than Permitted Liens.
 
 
7

--------------------------------------------------------------------------------

 
 
(b)           Consequences of Events of Default.

(i)           If an Event of Default of the type described in Section (6)(a)(vi)
has occurred, the aggregate principal amount of the Note (together with all
accrued interest thereon and all other Obligations) shall become immediately due
and payable without any action on the part of Holder, and the Company shall
immediately pay to Holder all such amounts.  In all other cases, when any Event
of Default has occurred and shall be continuing, the principal of this Note and
the interest accrued hereon will, upon written notice from Holder (provided no
further notice shall be required for Sections (6)(a)(i) and (ii)), forthwith
become and be due and payable, if not already due and payable.  If payment of
this Note is accelerated, then the outstanding principal balance thereof shall
bear interest at the Interest Rate from and after the date of notice by the
Company to Holder of the Event of Default.  The Company agrees to pay to Holder
all reasonable out-of-pocket costs and expenses incurred by Holder in any effort
to enforce the Company’s obligations under this Note and pay interest at the
Interest Rate on such costs and expenses to the extent not paid when demanded.


(ii)          Holder shall also have any other rights which Holder may have been
afforded under any contract or agreement at any time and any other rights which
Holder may have pursuant to applicable law.  Holder may exercise any and all of
its remedies under the Subscription Agreement or the Security Agreement
contemporaneously or separately from the exercise of any other remedies
hereunder or under applicable law.


(iii)         The Company hereby waives diligence, presentment, protest and
demand and notice of protest and demand, dishonor and nonpayment of this Note,
and expressly agrees that this Note, or any payment hereunder, may be extended
from time to time and that Holder may accept security for this Note or release
security for this Note, all without in any way affecting the liability of the
Company hereunder.


7.           Conversion.


(a)           Optional Conversion Right.  Until such time as all of the
Obligations under this Note are paid in full, Holder shall have the option,
exercisable in its sole discretion, to convert all or any portion of the
outstanding principal and interest due on this Note into shares of Common Stock
at a price per share equal to $1.00 per share (subject to the adjustments as set
forth in Section 9 hereof) (the “Conversion Price”).


(b)           Conversion Procedure.


(i)           Prior to the conversion of this Note in accordance with this
Section 7, the Company shall take all necessary steps to ensure that such number
of shares of Common Stock as are issuable upon conversion of this Note are
available for such issuance.

 
8

--------------------------------------------------------------------------------

 

(ii)          Any such conversion of this Note shall be deemed to have been
effected as of the close of business on the date on which this Note was
surrendered at the principal office of the Company accompanied by a written
conversion request specifying the amount of principal, or principal and
interest, to be converted. At such time as such conversion has been effected,
the rights of Holder as such holder to the extent of the conversion shall cease,
and Holder shall be deemed to have become the holder of record of the shares of
Common Stock represented thereby.


(iii)         As soon as possible after a conversion has been effected (but in
any event within five (5) business days), the Company shall deliver to Holder, a
certificate or certificates representing the number of shares of Common Stock
(excluding any fractional share) issuable by reason of such conversion in such
name or names and such denomination or denominations as Holder has specified to
the Company in writing.


(iv)         If any fractional share of Common Stock would, except for the
provisions hereof, be deliverable upon conversion of this Note, the Company, in
lieu of delivering such fractional share, shall pay an amount equal to the value
of such fractional share.


(v)          The issuance of certificates for the shares of Common Stock upon
conversion of this Note shall be made without charge to Holder for any issuance
tax in respect thereof or other cost incurred by the Company in connection with
such conversion and the related issuance of the shares of Common Stock.  Upon
conversion of this Note, the Company shall take all such actions as are
necessary in order to ensure that the shares of Common Stock issuable with
respect to such conversion shall be validly issued, fully paid and
nonassessable.


(vi)         The Company shall not close its books against the transfer of the
shares of Common Stock issued or issuable upon conversion of this Note in any
manner which interferes with the timely conversion of this Note.  Holder, upon
the request of the Company, at the Company’s sole expense, shall assist and
cooperate with the Company in making any required governmental filings or in
obtaining any government approval prior to or in connection with the conversion
of this Note (including, without limitation, making any filings required to be
made by the Company).


(vii)        The Company shall take all such actions as may be necessary to
assure that all such shares of Common Stock may be so issued without violation
of any applicable law or governmental regulation or any requirements of any
domestic securities exchange upon which shares of Common Stock may be listed
(except for official notice of issuance which shall be immediately delivered by
the Company upon each issuance).


(viii)       In case of any recapitalization, reclassification or change of the
outstanding securities of the Company or of any reorganization of the Company or
any similar corporate reorganization on or after September 16, 2005 (a
“Restructuring”), then lawful and adequate provisions shall be made so that in
each such case the holder, upon conversion of this Note at any time after the
consummation of such Restructuring, shall be entitled to receive, in lieu of the
shares or other securities and property receivable upon conversion of this Note
prior to such Restructuring, the shares or other securities or property
(including cash) to which such holder would have been entitled upon such
consummation if such holder had converted the principal and interest due under
this Note immediately prior thereto, all subject to further adjustment as
provided hereunder; and in each such case, the terms of this Section 7 shall be
applicable to the shares or other securities properly receivable upon conversion
of the principal and interest due under this Note, as applicable, after the
consummation of such Restructuring.

 
9

--------------------------------------------------------------------------------

 


(ix)          If (A) the Company shall take a record of the holders of its
shares of Common Stock (or other securities at the time receivable upon the
conversion of the Note) for the purpose of entitling them to receive any
dividend or other distribution, or any right to subscribe for or purchase any
securities, or to receive any other right or otherwise proposes to make a
dividend or distribution; (B) there is proposed any capital reorganization of
the Company, any reclassification of the equity interests of the Company, any
consolidation or merger of the Company with or into another entity, or any
conveyance of all or substantially all of the assets of the Company to another
entity; (C) any voluntary dissolution, liquidation or winding-up of the Company;
or (D) any redemption or conversion of outstanding shares of Common Stock into
any other type of securities then, and in each such case, the Company will mail
or cause to be mailed to Holder a notice in accordance with Section 17
specifying, as the case may be, (I) the date on which a record is to be taken
for the purpose of such dividend, distribution or right, and stating the amount
and character of such dividend, distribution or right, or (II) the date on which
such reorganization, reclassification, consolidation, merger, conveyance,
dissolution, liquidation, winding up, redemption or conversion is to take place,
and the time, if any is to be fixed, as of which the holders of record of the
shares of Common Stock (or at the time receivable upon the conversion of this
Note) shall be entitled to exchange their shares of Common Stock (or such other
securities) for securities or other property deliverable upon such
reorganization, reclassification, consolidation, merger, conveyance,
dissolution, liquidation or winding up.  Such written notice shall be given at
least 30 days prior to the transaction in question and not less than 10 days
prior to the record date in respect thereof.


(c)           Partial Exercise.  Upon conversion of this Note, Holder shall be
entitled to receive a new note covering the portion of principal and interest
hereunder which shall not have been converted.


8.           Use of Proceeds.


(a)           The proceeds from this Note shall be used by the Company primarily
for:


(i)           research and development, marketing, working capital, operating
expenses in the ordinary course of business, manufacturing and purchase of
manufacturing components, each as related to the production and manufacturing of
generators and other products, of the type and nature contemplated by the
License and Distribution Agreement; and

 
10

--------------------------------------------------------------------------------

 


(ii)          the payment of fees and expenses incurred in connection with the
consummation of the transactions between Holder and the Company.


(b)           The proceeds from this Note may not be used by the Company to
repay existing indebtedness (other than trade payables incurred in the ordinary
course of business), redeem outstanding equity interests or convertible
securities, or pay compensation.


9.           Adjustment of Conversion Price.  The Conversion Price with respect
to the shares of Common Stock shall be subject to adjustment from time to time
only as follows:


(a)           Stock Splits.  If the Company at any time or from time to time
after the date of this Note effects a subdivision of the outstanding Common
Stock, the Conversion Price then in effect immediately before that subdivision
shall be proportionately decreased, and conversely, if the Company at any time
or from time to time after the date of this Note combines the outstanding shares
of Common Stock, the Conversion Price then in effect immediately before the
combination shall be proportionately increased.  Any adjustment under this
subsection (i) shall become effective at the close of business on the date the
subdivision or combination becomes effective.


(b)           Dividends and Distributions.  In the event the Company at any time
or from time to time after the date of this Note makes, or fixes a record date
for the determination of holders of Common Stock entitled to receive, a dividend
or other distribution payable in additional shares of Common Stock, then and in
each such event the Conversion Price then in effect shall be proportionally
decreased as of the time of such issuance or, in the event such a record date is
fixed, as of the close of business on such record date.


(c)           Recapitalization or Reclassification.  If the shares of Common
Stock issuable upon the conversion of this Note are changed into the same or a
different number of shares of any class or classes of stock, whether by
recapitalization, reclassification or otherwise (other than a subdivision or
combination of shares or stock dividend or a reorganization, merger,
consolidation or sale of assets, provided for elsewhere in this Section 9),
then, and in any such event, Holder shall thereafter be entitled to receive upon
conversion of this Note such number and kind of stock or other securities or
property of the Company to which a holder of shares deliverable upon conversion
of this Note would have been entitled on such reclassification or other change,
subject to further adjustment as provided herein.


(d)           [Intentionally Omitted].


(e)           [Intentionally Omitted].

 
11

--------------------------------------------------------------------------------

 


(f)           No Adjustment.  No adjustment in the Conversion Price shall be
required unless such adjustment would require an increase or decrease of at
least 1% in such price; provided, however, that any adjustments which by reason
of this subparagraph (f) are not required to be made shall be carried forward
and taken into account in any subsequent adjustment; and provided, further, that
any adjustment required in order to preserve the tax-free nature of a
distribution to the holders of shares of Common Stock shall be made when so
required.  All calculations under this Section 9 shall be made to the nearest
cent (with $.005 being rounded upward).  Anything in this Section 9 to the
contrary notwithstanding, the Company shall be entitled, to the extent permitted
by law, to make such reductions in the Conversion Price, in addition to those
required by this Section 9, as it in its discretion shall determine to be
advisable in order that any stock dividends, subdivision or combination of
shares, distribution of capital stock or rights or warrants to purchase stock or
securities, distribution of evidences of indebtedness or assets or any other
transaction which could be treated as any of the foregoing transactions pursuant
to Section 305 of the Internal Revenue Code of 1986, as amended (and any
successor provision), hereafter made by the Company to its shareholders shall
not be taxable to such shareholders.


10.         Lost, Stolen, Destroyed or Mutilated Notes.  In case this Note shall
be mutilated, lost, stolen or destroyed, the Company shall issue a new
promissory note of like date, tenor and denomination and deliver the same in
exchange and substitution for and upon surrender and cancellation of such
mutilated Note, or in lieu of this Note being lost, stolen or destroyed, upon
receipt of evidence satisfactory to the Company, including an executed affidavit
of an authorized Holder officer, of the loss, theft or destruction of such Note.


11.         Amendment.  Except as otherwise expressly provided herein, the
provisions of this Note may be amended and the Company may take any action
herein prohibited, or omit to perform any act herein required to be performed by
it, only if the Company has obtained the prior written consent of Holder.


12.         Waiver.  The failure of Holder to insist on full compliance with any
provision of this Note in a particular instance shall not result in a waiver or
relinquishment of any right or obligation herein, and shall not preclude Holder
from requiring full compliance with any provision of this Note thereafter.


13.         Cancellation.  After all principal and accrued interest, and any
other Obligations, at any time owed with respect to this Note has been paid in
full or this Note has been converted in its entirety in accordance with its
terms, this Note shall immediately be surrendered to the Company for
cancellation and shall not be reissued.


14.         Interpretation.  For the purposes of this Note, all dollar amounts
and references to “$” or “Dollar” shall be deemed to refer to United States of
America dollars.  Whenever the context of this Note permits, the masculine
gender shall include the feminine and neuter genders, and any reference to the
singular or plural shall be interchangeable with the other.

 
12

--------------------------------------------------------------------------------

 


15.         Place of Payment.  Payments of principal and interest are to be paid
to Holder by wire transfer in accordance with the following instructions:


Water Science, LLC
1800 N.W. 89th Place
Miami, FL 33172
Attention:  Peter Ullrich
Email:  peteru@esmaraldainc.com


or to such other address or to the attention of such other person as specified
by prior written notice to the Company.


16.         Governing Law.  This Note shall be governed by and construed in
accordance with, the laws of the State of Delaware.


17.         Notices.  All notices and other communications provided for under
this Note shall be in writing (including by facsimile) and addressed, delivered
or transmitted in accordance with Section 6.7 of the Subscription Agreement,
made and entered into as of September 16, 2005, by and among the Company and
Holder.


18.         Amended Note.  This Note amends, restates and supersedes the Amended
Note in its entirety.  Simultaneously with the delivery of this Note to Holder,
Holder shall either surrender the Amended Note to the Company for cancellation
or provide evidence acceptable to the Company in its sole discretion that the
Amended Note has been destroyed or marked as “cancelled” or “paid in full”;
provided, that in either case upon delivery of this Note, the Amended Note shall
be of no further force or effect.


(Remainder Of Page Intentionally Left Blank)

 
13

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has executed and delivered this Note as of the
date first set forth above.


EAU TECHNOLOGIES, INC.
   
By:
/s/ Wade Bradley
 
Wade Bradley, Chief Executive Officer



ACKNOWLEDGED, AGREED AND
CONSENTED TO ON THE DATE FIRST
WRITTEN ABOVE BY:


WATER SCIENCE, LLC


By:
/s/ Peter Ullrich

Name:  Peter Ullrich
Its:
Managing Member


 
14

--------------------------------------------------------------------------------

 
